DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on November 13, 2020 has been entered.
Claims 1-28, 30, 33-37, 39-42 and 44-66 are canceled.
Claims 29 and 43 are currently amended.
Claims 29, 31-32, 38 and 43 are pending and are examined.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 29 as currently amended is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The addition of the limitation “intact” with respect to “plant cell” does not find support in the specification as filed, and thus constitutes new matter. Although Applicant’s response filed November 13, 2020 indicates that support for the claim amendments may be found throughout the specification as originally filed, for example but not limited to: Page 86 Line 22, Page 91 Lines 23-32, Pages 92-93, Page 92 Line 11, Page 93 Lines 18-21, and Page 146 Line 21, the specification does not provide here or elsewhere a definition of what constitutes an “intact” plant cell, or how an “intact” plant cell would differ from a “plant cell” as previously recited in the claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29, and claims 31-32, 38 and 43 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 29 is indefinite in the recitation in part (b) of “obtaining plant tissue”. The source of the plant tissue obtained in part (b) is unclear, because in part (a) of claim 29 the guide RNA and the polynucleotide modification template are introduced into a cell, and no tissue is said to be present or produced.

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 43 is indefinite in the recitation of “the at least one nucleotide modification”, because there is insufficient antecedent basis for this limitation in claim 43, or in claim 29 from which claim 43 depends. Accordingly it is unclear what “the at least one nucleotide modification” is intended to refer to in claim 29, since the polynucleotide modification template in part (a) of claim 29 is said to comprise “at least one nucleotide substitution, insertion, deletion, or a combination thereof, as compared to the sequence of the target site”, whereas “the at least one nucleotide modification” recited in claim 43 is “not a modification at said target site”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 31, 32 and 38 remain rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015).
Claim 29 as currently amended is drawn to a method for editing a nucleotide sequence in the genome of a plant cell, the method comprising:
(a)    introducing at least one guide RNA and at least one polynucleotide modification template by particle bombardment or bacterial-mediated transformation into an intact plant cell comprising at least one Cas endonuclease, wherein the Cas endonuclease and guide RNA form a complex that introduces a double-strand break at a target site in the genome of said cell, wherein said polynucleotide modification template comprises at least one nucleotide substitution, insertion, deletion, or a combination thereof, as compared to the sequence of the target site; and
(b)    obtaining plant tissue and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises the nucleotide sequence edit introduced at the target site in the genome of at least one cell of the plant.
Claim 31 is drawn to the method of claim 29, wherein the nucleotide sequence in the genome of said cell is selected from the group consisting of: a promoter sequence, a terminator 
Claim 32 is drawn to the method of claim 31 wherein the gene of interest is an enolpyruvylshikimate-3-phosphate synthase (EPSPS) gene or an acetolactate synthase (ALS) gene.
Claim 38 is drawn to the method of claim 29, wherein the Cas endonuclease is a Cas9 endonuclease.
Yang et al. teach a method comprising introducing at least one guide RNA into a plant cell comprising at least one Cas9 Type-II CRISPR-associated nuclease, wherein the plant cell is a monocot or dicot plant cell, and a plant and seed produced from the plant cell (claims 1, 3, 6, 9 and 21-22). The introduction can be accomplished by particle bombardment or bacterial-mediated (Agrobacterium) transformation (paragraphs [0007], [0017], [0022], [0030], [0042], [0078], [0105], [0106], [0117], [0118], [0122], [0127], [0133], [0138], [0142], [0158], [0172], [0173], claim 19). Absent an indication that it has been disrupted, a plant cell, or any cell, is inherently intact as a consequence of the presence of the cell membrane, which defines the boundary between the cell and its environment. The ability to introduce a double-strand break at a target site is an inherent function of a Cas9 Type-II CRISPR-associated nuclease (paragraph [0007]). Yang et al. teach that their method can also be practiced using an additional a donor DNA fragment with positive (e.g., herbicide or antibiotic resistance) and/or negative (e.g., toxin genes) selection markers when co-introduced with the CRISPR/Cas system into plant cells for targeted gene repair/correction and knock-in (gene insertion and replacement) via homologous recombination (paragraph [0023]). Yang et al. teach that the gRNA-Cas construct can be introduced together with a donor DNA construct into plant cells to create precise nucleotide .

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.

Applicant notes that in in their decision re: Ex Parte Cigan et al., the Board upheld the Examiner’s rejection of Claims 29, 31, 32, and 38 over Yang et al. (U.S. Patent Application Publication No. 2015/0067922, published Mar. 5, 2015). Applicant also points out that the claims are amended herein, and Applicant provide additional evidence and arguments to overcome the § 102 anticipation rejections. Applicant maintains that Yang’s application appears to concern off-target sites identified in protoplasts of one specific cultivar of rice (Nipponbare cultivar (Oryza sativa spp. japonica)), as verified in their response to the Examiner’s rejections in a final office action (response date 13 August 2020, attached hereto as Appendix A). Applicant also maintains that Yang’s examples mention only one mode of transient transfection (PEG-
Applicant further notes that solely to facilitate prosecution and not in acquiescence to any argument brought forth by the Examiner, Claim 29 has been amended to recite introducing components via particle bombardment or bacterial-mediated transformation, and to recite obtaining tissue from the plant cell and incubating under conditions to regenerate a plant. Applicant maintains that, in light of the foregoing, the anticipation rejection should be withdrawn.

Applicant's arguments are not persuasive.

With respect to Applicant’s assertion that Yang’s application appears to concern off-target sites identified in protoplasts of one specific cultivar of rice (Nipponbare cultivar (Oryza sativa spp. japonica)), because Yang’s examples mention only one mode of transient transfection 
With respect to Applicant’s assertion that Yang’s methods would not work for other cereal plants such as maize, sorghum, wheat, and that that it would not even work for all cultivars of rice, and would be very difficult for most dicot plants such as soybean, canola, cotton, Applicant is not persuasive, because Yang at paragraphs [0105], [0106] and  [0108] 
[0105] DNA constructs may be introduced into the genome of a desired plant host by a variety of conventional techniques. For reviews of such techniques see, for example, Weissbach & Weissbach Methods for Plant Molecular Biology (1988, Academic Press, N.Y.) Section VIII, pp. 421-463; and Grierson & Corey, Plant Molecular Biology (1988, 2d Ed.), Blackie, London, Ch. 7-9. For example, the DNA construct may be introduced directly into the genomic DNA of the plant cell using techniques such as electroporation and microinjection of plant cell protoplasts, or the DNA constructs can be introduced directly to plant tissue using biolistic methods, such as DNA particle bombardment (see, e.g., Klein et al (1987) Nature 327:70-73). Alternatively, the DNA constructs may be combined with suitable T-DNA flanking regions and introduced into a conventional Agrobacterium tumefaciens host vector. Agrobacterium tumefaciens-mediated transformation techniques, including disarming and use of binary vectors, are well described in the scientific literature. See, for example Horsch et al (1984) Science 233:496-498, and Fraley et al (1983) Proc. Nat'l. Acad. Sci. USA 80:4803. The virulence functions of the Agrobacterium tumefaciens host will direct the insertion of the construct and adjacent marker into the plant cell DNA when the cell is infected by the bacteria using binary T DNA vector (Bevan (1984) Nuc. Acid Res. 12:8711-8721) or the co-cultivation procedure (Horsch et al (1985) Science 227:1229-1231). Generally, the Agrobacterium transformation system is used to engineer dicotyledonous plants (Bevan et al (1982) Ann. Rev. Genet 16:357-384; Rogers et al (1986) Methods Enzymol. 118:627-641). The Agrobacterium transformation system may also be used to transform, as well as transfer, DNA to monocotyledonous plants and plant cells. See Hernalsteen et al (1984) EMBO J 3:3039-3041; Hooykass-Van Slogteren et al (1984) Nature 311:763-764; Grimsley et al (1987) Nature 325:1677-179; Boulton et al (1989) Plant Mol. Biol. 12:31-40; and Gould et al (1991) Plant Physiol. 95:426-434.

[0106] Alternative gene transfer and transformation methods include, but are not limited to, protoplast transformation through calcium-, polyethylene glycol (PEG)- or electroporation-mediated uptake of naked DNA (see Paszkowski et al. (1984) EMBO J3:2717-2722, Potrykus et al. (1985) Molec. Gen. Genet. 199:169-177; Fromm et al. (1985) Proc. Nat. Acad. Sci. USA 82:5824-5828; and Shimamoto (1989) Nature 338:274-276) and electroporation of plant tissues (D'Halluin et al. (1992) Plant Cell 4:1495-1505). Additional methods for plant cell transformation include microinjection, silicon carbide mediated DNA uptake (Kaeppler et al. (1990) Plant Cell Reporter 9:415-418), and microprojectile bombardment (see Klein et al. (1988) Proc. Nat. Acad. Sci. USA 85:4305-4309; and Gordon-Kamm et al. (1990) Plant Cell 2:603-618).

[0108] Transformed plant cells which are produced by any of the above transformation techniques can be cultured to regenerate a whole plant which possesses the transformed genotype and thus the desired phenotype. Such regeneration techniques rely on 

For example, Klein et al. High-velocity microprojectiles for delivering nucleic acids into living cells. Nature 327, 70-73 (1987), cited by Yang in paragraph [0105], teach that particle bombardment can be used to deliver heterologous bacterial genes to monocotyledonous onion plant cells. Gordon-Kamm et al. Transformation of Maize Cells and Regeneration of Fertile Transgenic Plants. The Plant Cell. 1990 Jul;2(7):603-618, cited by Yang in paragraph [0106],  teach that particle bombardment can be used to deliver heterologous bacterial genes to monocotyledonous maize plant cells. Horsch et al. Inheritance of functional foreign genes in plants. Science. 1984 Feb 3;223(4635):496-8, cited by Yang in paragraph [0105], teach that bacterial-mediated transformation can be used to deliver heterologous bacterial genes to dicotyledonous tobacco cells. Fraley et al. Expression of bacterial genes in plant cells. Proc. Natl. Acad. Sci. USA 1983 Aug;80(15):4803-7, cited by Yang in paragraph [0105],  teach that bacterial-mediated transformation can be used to deliver heterologous bacterial genes to dicotyledonous petunia and tobacco cells. Klee et al. Agrobacterium-mediated plant transformation and its further applications to plant biology. Ann. Rev. Plant Physiol. 1987. 38:467-86, cited by Yang in paragraph [0106] teach transgenic plants produced with Agrobacterium tumefaciens that include dicotyledonous plants such as canola (Brassica napus) and cotton.


See, for example, Zhang et al. (A highly efficient rice green tissue protoplast system for transient gene expression and studying light/chloroplast-related processes. Plant Methods. 2011 Sep 30;7(1):30), who generally teach that plant protoplasts are a proven physiological and versatile cell system that are widely used in high-throughput analysis and functional characterization of genes (abstract). Zhang et al. also generally teach that transient expression assays which utilize protoplasts and other plant cells allow rapid and high-throughput analysis of genes in plants, and have become widely used for characterization of gene function in plant cells (first paragraph). Zhang et al. additionally generally teach that Arabidopsis, maize and tobacco protoplasts are among those cells that are commonly used for transient assays in gene expression, protein subcellular localization, protein-protein interaction and protein activity studies (first paragraph).
See also, for example, Puchta et al. (Homologous recombination in plant cells is enhanced by in vivo induction of double strand breaks into DNA by a site-specific endonuclease. Nucleic Acids Res. 1993 Nov 11;21(22):5034-40; for protoplast isolation and transfection method used see Puchta et al. A transient assay in plant cells reveals a positive correlation 
See additionally, for example, Li et al. Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 2013 Aug;31(8):688-91; published 08 August 2013, who specifically teach the use of PEG transfection of plant protoplasts to demonstrate the functionality of a Cas endonuclease in plant cells.
See further, for example, Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013,who specifically teach the use of PEG transfection of plant protoplasts to demonstrate the functionality of a Cas endonuclease in plant cells.
With respect to the observations in the declaration that the high concentration of introduced DNA in plant protoplasts would likely represent a major stress, producing a strong stimulation of DNA repair machinery and potentially even triggering eventual cell death, and that beyond the stress of such high levels of delivered DNA, enzymatic removal of plant cell walls to produce protoplast produces a profound cellular and biochemical insult from which most plant cells cannot recover, and thus this unhealthy cellular condition is only transitory because the vast majority of protoplasts die within the first few days, this is not persuasive because the teachings of Yang are not limited to the use of protoplasts. Yang at paragraphs [0105], [0106] and  [0108] disclose methods that include particle bombardment and bacterial mediated transformation and that would work for other types of plant cells and tissues, as set forth above.

With respect to the observations in the declaration that Yang’s PEG incubation method for protoplasts would not work for cereal crops such as maize, sorghum, wheat, or even non-nipponbare cultivars of rice (e.g., indica), and that while general culturing and regenerating protoplasts from nipponbare cultivar may have been feasible, protoplast culture and regeneration can be technically much more difficult in important dicot crops such as soybean, canola, and cotton, even in the absence of stress induced by conditions associated with genome editing, this is not persuasive because Yang at paragraphs [0105], [0106] and  [0108] disclose other methods that include particle bombardment and bacterial mediated transformation, and that would work for other plants and plant cells, including monocotyledonous plants such as maize, sorghum, wheat, and dicotyledonous plants such as soybean, canola and cotton, as set forth above.

Regarding the Gordon-Kamm declaration, the declaration at page 3  additionally asserts that Yang et al. did not enable CRISPR/Cas genome modification using a polynucleotide-template to direct the modification, and that Yang et al. also did not enable regeneration of a plant containing the Cas-mediated modification, but the declaration provides no explanation for why Yang is not enabled for using a polynucleotide-template to direct the modification, or for the regeneration of a plant containing the Cas-mediated modification. 
The Examiner notes that genome modification using a polynucleotide-template to direct the modification had been accomplished in plant cells using other types of gene editing nucleases prior to the earliest filing date to which Applicant claims priority, 8/22/2013 for provisional application 61/868,706. See, for example, D’Halluin et al. Targeted molecular trait stacking in cotton through targeted double-strand break induction. Plant Biotechnol. J. 2013 Oct;11(8):933-41. Epub 2013 Jun 18, Shukla et al. Precise genome modification in the crop species Zea mays using zinc-finger nucleases. Nature 459, 437-441 (2009), and Zhang et al. Transcription 
The Examiner also notes that plants containing genetic modifications mediated by other gene editing nucleases had been regenerated prior to the earliest filing date to which Applicant claims priority, 8/22/2013 for provisional application 61/868,706. See, for example, D’Halluin et al. Targeted molecular trait stacking in cotton through targeted double-strand break induction. Plant Biotechnol. J. 2013 Oct;11(8):933-41. Epub 2013 Jun 18, Shukla et al. Precise genome modification in the crop species Zea mays using zinc-finger nucleases. Nature 459, 437-441 (2009), and Li et al. High-efficiency TALEN-based gene editing produces disease-resistant rice. Nat Biotechnol. 2012 May 7;30(5):390-2. 
The Examiner additionally notes that that genome modification using a polynucleotide-template to direct the modification had been accomplished in plant cells using a Cas endonuclease prior to the earliest filing date to which Applicant claims priority, 8/22/2013 for provisional application 61/868,706. See, for example, Li et al. Multiplex and homologous recombination-mediated genome editing in Arabidopsis and Nicotiana benthamiana using guide RNA and Cas9. Nat. Biotechnol. 2013 Aug;31(8):688-91; published 08 August 2013, and Shan et al. Targeted genome modification of crop plants using a CRISPR-Cas system. Nat. Biotechnol. 2013 Aug;31(8):686-8; published 08 August 2013.
The Examiner further notes that plants containing genetic modifications mediated by a Cas endonuclease had been regenerated prior to the earliest filing date to which Applicant claims priority, 8/22/2013 for provisional application 61/868,706. See, for example, Nekrasov et al. Targeted mutagenesis in the model plant Nicotiana benthamiana using Cas9 RNA-guided endonuclease. Nat. Biotechnol. 2013 Aug;31(8):691-3; published 08 August 2013, and Shan et 
Given the state of the art prior to the earliest filing date to which Applicant claims priority, 8/22/2013 for provisional application 61/868,706, the assertion that Yang is not enabled for using a polynucleotide-template to direct the modification, or for the regeneration of a plant containing the Cas-mediated modification, is not persuasive.
With respect to Applicant’s assertion that Yang did not enable any method of obtaining a whole plant from an intact cell that comprised a Cas endonuclease-mediated edit, or any method comprising a polynucleotide modification template, or any method for which bacterial-mediated transformation or particle bombardment is used, Applicant is not persuasive. As discussed above in response to the Gordon-Kamm declaration, plants containing genetic modifications mediated by a Cas endonuclease, as well as other types of gene editing nucleases, had been regenerated prior to the earliest filing date to which Applicant claims priority, and genome modification using a polynucleotide-template to direct the modification had been accomplished in plant cells using a Cas endonuclease, as well as other types of gene editing nucleases, prior to the earliest filing date to which Applicant claims priority. Further, Yang at paragraphs [0105], [0106] and [0108] disclose methods that include particle bombardment and bacterial mediated transformation, as set forth above.
With respect to Applicant’s observation that Claim 29 has been amended to recite introducing components via particle bombardment or bacterial-mediated transformation, and to recite obtaining tissue from the plant cell and incubating under conditions to regenerate a plant, the Examiner points out that Yang teaches that their method can be practiced using particle bombardment or bacterial-mediated (Agrobacterium) transformation (paragraphs [0007], [0017], .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (U.S. Patent No. 9,840,713, issued Dec. 12, 2017) in view of Li et al. (High-efficiency TALEN-based gene editing produces disease-resistant rice. Nat Biotechnol. 2012 May 7;30(5):390-2).
Claim 29 as currently amended is drawn to a method for editing a nucleotide sequence in the genome of a plant cell, the method comprising:
(a)    introducing at least one guide RNA and at least one polynucleotide modification template by particle bombardment or bacterial-mediated transformation into an intact plant cell comprising at least one Cas endonuclease, wherein the Cas endonuclease and guide RNA form a complex that introduces a double-strand break at a target site in the genome of said cell, wherein said polynucleotide modification template comprises at least one nucleotide substitution, insertion, deletion, or a combination thereof, as compared to the sequence of the target site; and
(b)    obtaining plant tissue and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises the nucleotide sequence edit introduced at the target site in the genome of at least one cell of the plant.
Claim 31 is drawn to the method of claim 29, wherein the nucleotide sequence in the genome of said cell is selected from the group consisting of: a promoter sequence, a terminator sequence, a regulatory sequence, a splice site, a coding sequence, a polyubiquitination site, an intron site, an intron enhancing motif, and a gene of interest.
Claim 38 is drawn to the method of claim 29, wherein the Cas endonuclease is a Cas9 endonuclease.
Claim 43 as currently amended is drawn to the method of claim 29, wherein the at least one nucleotide modification is not a modification at said target site.

Zhang et al. do not teach obtaining plant tissue and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises a nucleotide sequence edit introduced at the target site in the genome of at least one cell of the plant. 
Li et al. teach methods for obtaining a whole plant from a plant cell comprising TALEN-generated mutations, wherein the plant comprises the mutation introduced at the target site in the genome of at least one cell of the plant (especially paragraph spanning pages 390-391). Li et al. teach at page 3 of the supplementary information that their methods for obtaining a whole plant from a plant cell were conducted according to a previously described protocol involving Agrobacterium-mediated transformation, the protocol of Hiei et al. Efficient transformation of 
Given the teachings of Zhang that a multicellular genetically modified plant can be produced by introducing into a cell of the multicellular plant an engineered, non-naturally occurring CRISPR-Cas vector system by bacterial mediated (Agrobacterium) transformation, given the teachings of Zhang that the method may further comprise repairing a cleaved target polynucleotide by homologous recombination with an exogenous template polynucleotide designed to serve as a template in homologous recombination within or near a nicked or cleaved target sequence, and given the teachings of Li et al. that a that a multicellular genetically modified plant can be produced by regenerating plant tissue comprising plant cells that have TALEN-generated mutations, wherein the plant comprises the mutation introduced at the target site in the genome of at least one cell of the plant, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a multicellular genetically modified plant can also be produced by introducing into a plant cell, in or of a plant tissue, by bacterial mediated (Agrobacterium) transformation, an engineered, non-naturally occurring CRISPR-Cas vector system in conjunction with a polynucleotide template for homologous recombination within or near a target sequence in the genome of the plant cell,  and subsequently regenerating the tissue comprising the transformed and genetically modified cell into a whole plant. The use of plant cell transformation in or of a plant tissue and prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Response to Arguments
Applicant's arguments filed November 13, 2020 have been fully considered but they are not persuasive.

Applicant notes that The Board stated that Appellant had not provided evidence to as to why Li’s methods involving TALEN would not work for Cas endonuclease (page 20), that Appellant had failed to persuasively explain why Zhang’s Example 15 would require more than routine experimentation (page 21) or that differences between animal cells and plant cells were not supported by expert testimony (page 23).
Applicant points out that, submitted herewith, and incorporated herein by reference, is a declaration from Dr. William Gordon-Kamm, and Applicant provides additional arguments herein. 
The declaration at page 3 asserts that having followed the fields of yeast, mammalian, and plant biotechnology since starting to work on maize transformation in 1985, it has remained a clear tenet that molecular biology and transformation methods developed in yeast or mammals cannot be developed for plants without considerable modification and new method development, 
The declaration at pages 3-4 points out that Zhang et al. make one mention of a transgenic plant, and provide no information on how to practice the invention in a plant. The declaration here asserts that that it cannot be assumed that the teachings involving site-specific genome modifications in human cells can be readily applied to plants such as maize and soybean. In this regard the declaration points, for example, to Schlake and Bode (1994, Biochem 33:12746-51, Exhibit G) demonstrated that dissimilar mutant FRT sites could be use in mammalian cells for FLP recombinase-mediated site-specific integration. The declaration notes that despite soybean being transformable since the late 1980's (Hinchee et al., 1988, Nat Biotech 6:915-922, Exhibit H; Christou et al., 1988, Plant Physiol 87:671-674, Exhibit I), and this information being provided by Schlake and Bode in human cells in 1994, it required many years of research to enable this method in a major crop plant such as soybean, even being considered a "Breakthrough Technology" in 2009 (Li et al., 2009, Plant Physiol 151:1087-1095, Exhibit J). The declaration asserts that methods for site-specific genome modification clearly could not be readily adopted in difficult-to-transform crops such as soy and maize without considerable experimentation and adaptation to render such methods feasible in these crops, and this same argument applies to Cas/CRISPR - especially as the cited references are silent regarding specific methods or data for such systems.
Applicant maintains that the methods and compositions disclosed in Zhang would not be predicted to work in plant cells, and that the unicellular algae Zhang relied upon 
Applicant also maintains that methods for site-specific genome modification could not be readily adopted in difficult-to-transform crops without considerable experimentation and adaptation to render such methods feasible in these crops, and this argument applies even more to Cas/CRISPR. Applicant points out that, as explained in the declaration, Chlamydomonas has been readily transformable by simply suspending the cells in a DNA solution with glass beads and shaking and compared to higher plants, and that this alga has unusual DNA repair pathways, with abnormally high homologous recombination frequencies (Paragraph 8, Gordon-Kamm declaration).
The declaration at page 4 points out that Zhang mentions use of Cas9 in Chlamydomonas reinhardtii for homologous recombination. Chlamydomonas has been readily transformable by simply suspending the cells in a DNA solution with glass beads and shaking (Kindle et al., 1990, PNAS 87: 1228-32, Exhibit K) and compared to higher plants, this alga has unusual DNA repair pathways, with abnormally high homologous recombination frequencies (Sodeinde and Kindle, 1993, PNAS 90:9199-9203, Exhibit L) relative to higher plants (e.g., monocots and dicots). The declaration here asserts that using Chlamydomonas to demonstrate Cas endonuclease utility for genome modification cannot be readily extrapolated to higher plants.
Applicant further maintains that Li’s methods of general transformation methods for an unrelated enzyme do not ameliorate this deficit, because TALENS and CRISPR/Cas are mechanistically totally different, relying on either protein-based or RNA-based target recognition, respectively (Paragraph 9, Gordon-Kamm declaration). Applicant maintains 
The declaration at page 4 points out that TALENs in Li et al. were used to inactivate an endogenous rice gene, and that TALENs are synthetic fusion proteins between customized TAL effector proteins (composed of DNA recognition repeats) and the dimeric DNA cleavage domains of FokI nuclease. The declaration here observes that because DNA cleavage for this enzyme is dependent on dimerization of two FokI proteins, this system requires two distinct TALENs which recognize adjacent DNA sequences to position the two FokI molecules in proximity for cutting to occur within the intervening sequence between the TAL-binding moieties, and that in order to target two different genomic sequences, the TAL effectors must be customized to recognize the specific target sequence in each location. The declaration observes that in contrast, Cas protein complexes with a guide RNA sequence (gRNA), utilizing the complementarity between the gRNA sequence and the target genomic DNA sequence to determine where the Cas protein sits on the DNA molecule to precisely cut, and the declaration maintains thus that TALENS and CRISPR/Cas are mechanistically totally different, relying on either protein-based or RNA-based target recognition, respectively. The declaration maintains that, based on these strikingly different modes of action, using TALENs to demonstrate targeted genome modification cannot be readily extrapolated to expect successful use of Cas in plants, and that Li et al. thus does not address the deficiencies of Zhang et al.

Applicant's arguments are not persuasive.


With respect to the assertion in the declaration that Zhang et al. make one mention of a transgenic plant, and provide no information on how to practice the invention in a plant, this is not persuasive. First, claims 1-40 of Zhang et al. are directed to a multicellular genetically modified plant. Second, Zhang et al. make reference to plants multiple times in their specification, for example at column 6 line 36; column 32 line 34; column 35 lines 19, 21-23, 47-67; column 36 lines 5, 8, 10-39. Second, Zhang et al. provide explicit information on how to practice the invention in a plant at column 35:
With recent advances in crop genomics, the ability to use CRISPR-Cas systems to perform efficient and cost effective gene editing and manipulation will allow the rapid selection and comparison of single and multiplexed genetic manipulations to transform such genomes for improved production and enhanced traits. In this regard reference is made to US patents and publications: U.S. Pat. No. 6,603,061--Agrobacterium-Mediated Plant Transformation Method; U.S. Pat. No. 7,868,149--Plant Genome Sequences and Uses Thereof and US 2009/0100536--Transgenic Plants with Enhanced Agronomic Traits, all the contents and disclosure of each of which are herein incorporated by 

With respect to the assertion in the declaration that it cannot be assumed that the teachings involving site-specific genome modifications in human cells can be readily applied to plants such as maize and soybean, this is not persuasive, because the claims are not limited to the application of making site-specific modifications to plants such as maize and soybean. The claims only require the editing of a nucleotide sequence in the genome of a plant cell. This is also not persuasive because the declaration does not explain with any particularity why teachings involving site-specific genome modifications in human cells, such as those of Zhang et al., could not be readily applied to plants such as maize and soybean, given the explicit information provided by Zhang et al. at column 35 on how to practice the invention by transforming a plant such as maize and soybean according to methods that are known and practiced in the art  (i.e. Armstrong et al. U.S. Patent No. 6,603,061; Boukharov et al. U.S. Patent No. 7,868,149; Adams et al. U.S. Patent Application Publication No. 2009/0100536).
With respect to the reference in the declaration to Schlake and Bode (1994, Biochem 33:12746-51, Exhibit G), who demonstrated that dissimilar mutant FRT sites could be use in mammalian cells for FLP recombinase-mediated site-specific integration, the Examiner points out that the activity of FLP recombinase in plant cells had been demonstrated as early as 1993, a year before the publication of Schlake and Bode in 1994. See, e.g. Lyznik et al. Activity of yeast FLP recombinase in maize and rice protoplasts. Nucleic Acids Res. 1993 Feb 25;21(4):969-75, also cited by Schlake and Bode. Further, FLP recombinase activity in tobacco cells plant cells 
With respect to the assertion in the declaration that despite soybean being transformable since the late 1980's (Hinchee et al., 1988, Nat Biotech 6:915-922, Exhibit H; Christou et al., 1988, Plant Physiol 87:671-674, Exhibit I), and this information being provided by Schlake and Bode in human cells in 1994, it required many years of research to enable this method in a major crop plant such as soybean, even being considered a "Breakthrough Technology" in 2009 (Li et al., 2009, Plant Physiol 151:1087-1095, Exhibit J), this is not persuasive because the claims are not limited to the application of making site-specific modifications to soybean. The claims only require the editing of a nucleotide sequence in the genome of a plant cell. The Examiner also reiterates that the activity of FLP recombinase in maize, rice, Arabidopsis and tobacco plant cells had been demonstrated contemporaneously to the disclosure of Schlake and Bode, as set forth above.
With respect to the assertion in the declaration that methods for site-specific genome modification clearly could not be readily adopted in difficult-to-transform crops such as soy and maize without considerable experimentation and adaptation to render such methods feasible in these crops, and that this same argument applies to Cas/CRISPR - especially as the cited references are silent regarding specific methods or data for such systems, this is not persuasive, 
With respect to the assertion by Applicant and by the declaration that the methods and compositions disclosed in Zhang would not be predicted to work in plant cells, and that using Chlamydomonas to demonstrate Cas endonuclease utility for genome modification cannot be readily extrapolated to higher plants (e.g., monocots and dicots), this is not persuasive, because the claims are not limited to the application of making site-specific modifications to monocot or dicot cells. The claims only require the editing of a nucleotide sequence in the genome of a plant cell. This is also not persuasive because while the declaration points out that 1) Chlamydomonas has been readily transformable by simply suspending the cells in a DNA solution with glass beads and shaking, and 2) compared to higher plants, this alga has unusual DNA repair pathways, with abnormally high homologous recombination frequencies relative to higher plants (e.g., monocots and dicots), it is unclear why using Chlamydomonas to demonstrate Cas endonuclease utility for genome modification cannot be readily extrapolated to higher plants on the basis of these two facts, given that 1) many higher plants were already known to be readily 
With respect to Applicant’s assertion that methods for site-specific genome modification could not be readily adopted in difficult-to-transform crops without considerable experimentation and adaptation to render such methods feasible in these crops, this is not persuasive, because the claims are not limited to the application of making site-specific modifications to difficult-to-transform crops. The claims only require the editing of a nucleotide sequence in the genome of a plant cell. This is also not persuasive because Applicant does not explain with any particularity why teachings involving site-specific genome modifications in Zhang et al. could not be adopted in difficult-to-transform crops such as soy and maize without considerable experimentation and adaptation, given the explicit information provided by Zhang et al. at column 35 on how to practice the invention by transforming a plant such as maize and soybean according to methods that are known and practiced in the art  (i.e. Armstrong et al. U.S. Patent No. 6,603,061; 
With respect to the assertions by Applicant and by the declaration that because TALENS and CRISPR/Cas are mechanistically totally different, relying on either protein-based or RNA-based target recognition, respectively using TALENs to demonstrate targeted genome modification cannot be readily extrapolated to expect successful use of Cas in plants, this is not persuasive, because it is inapposite to the outstanding rejection which does not attempt to extrapolate the TALENs to demonstrate targeted genome modification in plant cells to the use of Cas in plant cells. The outstanding rejection observes that Zhang teaches a CRISPR-Cas complex-mediated method for the production of a multicellular genetically modified plant, the method comprising introducing into a cell of the multicellular plant containing one or more target sequences. The outstanding rejection also observes that Zhang et al. do not teach obtaining plant tissue and incubating under conditions suitable for regeneration, and obtaining a whole plant from the plant tissue wherein the plant comprises a nucleotide sequence edit introduced at the target site in the genome of at least one cell of the plant. The outstanding rejection additionally observes that Li et al. teach methods for obtaining a whole plant from a plant cell comprising TALEN-generated mutations, wherein the plant comprises the mutation introduced at the target site in the genome of at least one cell of the plant, and that Li et al. teach at page 3 of the supplementary information that their methods for obtaining a whole plant from a plant cell were conducted according to a previously described protocol involving Agrobacterium-mediated transformation, which protocol utilizes actively growing pieces of calli (callus tissue) and immature embryos (embryonic tissue) for transformation, and the tissue is subsequently incubated under conditions suitable for regenerating and obtaining a whole plant. Accordingly, 

Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662